Citation Nr: 1817980	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a wrist disorder.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right hand disorder. 


ATTORNEY FOR THE BOARD

C. Jones, Counsel




INTRODUCTION

The Veteran had active service from March 1974 to March 1977.  He also served in the Army National Guard from April 1991 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was before the Board in June 2015 at which time the Board denied service connection for a wrist disorder, a respiratory disorder, and tinnitus.  Additionally, the issues of service connection for a right hand disorder and a right knee disorder were remanded for further evidentiary development.  

The issues of entitlement to service connection for a right hand disorder and a right knee disorder were again remanded by the Board in June 2016.  The Board finds that there has been substantial compliance with the previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Veteran appealed the Board's June 2015 decision regarding the claims of service connection for a wrist disorder, a respiratory disorder, and tinnitus to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in October 2017, the Veteran's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In an October 2017 Order, the Court granted the motion, vacated the Board's June 2015 decision denying service connection for a wrist disorder, a respiratory disorder, and tinnitus, and remanded the claims to the board for further action consistent with the terms of the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a Social Security Administration (SSA) Inquiry received in July 2016, it was noted that the appellant received disability benefits.  The Board observes that SSA records have not been associated with the clams file.  Records from SSA are potentially relevant to the appellant's claims on appeal and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In the JMPR, it was asserted that adequate examinations were not provided for the appellant's wrist disorder and respiratory disorder claims.  Specifically, it was noted that the Board denied service connection for a wrist disorder after determining that the Veteran did not have the claimed disability.  Such finding was based on a January 2013 Hand and Fingers Conditions Disability Benefits Questionnaire (DBQ).  In the JMPR, it was argued that the DBQ used by the examiner did not address a wrist disability other than to record the Veteran's medical history of a throbbing pain in the right wrist area.  It was asserted that remand was required for a proper Wrist Conditions DBQ.  As the JMPR indicates that the January 2013 DBQ is insufficient to adjudicate the appellant's wrist disorder claim, a VA wrist examination should be provided on remand.

As for the respiratory claim, it was noted that the Board denied service connection because it found that there was no current disability.  Such finding was based on a January 2013 respiratory conditions examination report.  In the JMPR, it was noted that asbestos exposure had been conceded.  Based on chest x-ray findings, the January 2013 examiner found no evidence of asbestos or pleural plaques.  However, the parties contend that the medical history of the January 2013 examination report does not reflect exposure to asbestos.  The parties agreed that the factual predicate of the examination may be incorrect.  It was asserted that remand was required for a respiratory examination.  In light of the foregoing, a VA respiratory examination should be provided on remand.

Lastly, with regard to the appellant's claim of service comention for tinnitus, in the JMPR it was noted that the Board determined that the condition was not etiologically related to active service.  In so finding, the Board relied on a January 2013 hearing loss and tinnitus examination, in which the examiner opined that the claimed condition was not caused by or a result of military noise exposure.  The parties to the JMPR noted that the rationale was simply a duplication from the examiner's finding from the hearing loss examination.  Specifically, the examiner reported that service treatment records document normal hearing bilaterally, with no significant pure tone threshold shifts.  The parties argued that tinnitus and hearing loss are distinct conditions.  The Board acknowledges that the VA examiner did not explain the relationship between shifts in hearing acuity and tinnitus.  In light of the foregoing, an addendum etiological opinion must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the Veteran's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his wrist disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The physician must identify all wrist disabilities diagnosed since October 2012.  Thereafter, the physician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed wrist disability was incurred in service or is otherwise causally related to Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the Veteran's reports of a wrist injury during active service.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his respiratory disorder.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  All necessary testing deemed appropriate, include chest x-rays, should be conducted.

The physician must identify all respiratory disorders diagnosed since October 2012.  Thereafter, the physician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed respiratory disorder was incurred in service or is otherwise causally related to Veteran's active service or any incident therein, to include asbestos exposure.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's tinnitus.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional examination should be provided if deemed necessary.

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the Veteran's reports regarding the onset of tinnitus.

If the examiner's opinion is based on the Veteran's hearing acuity during service, the examiner must explain the relationship between shifts in hearing acuity and tinnitus. 

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




